Exhibit 10.3

WEBSTER FINANCIAL CORPORATION
AMENDMENT NUMBER 2
TO
AMENDED AND RESTATED
1992 STOCK OPTION PLAN

The Webster Financial Corporation 1992 Stock Option Plan, as amended and
restated effective October 23, 2006 (the “Plan”) and most recently amended
January 28, 2007 is hereby amended as set forth below, effective as of the date
of adoption of this Amendment Number 2 by the Board of Directors of Webster
Financial Corporation (the “Corporation”), as provided below:



  1.   Section 17(d) of the Plan is amended to read in its entirety as follows:

(d) Change of Control Accelerated Vesting. With the exception of any officer who
declines to execute the amendment to the Change of Control Employment Agreement
approved by the Board on January 31, 2005, and except as may otherwise be
explicitly provided in an Award Agreement, even if Incentive Awards are assumed
or continued in connection with such transaction, Incentive Awards outstanding
to eligible individuals who continue render services to the Corporation or a
Subsidiary immediately prior to a Change of Control shall become fully vested,
and, in the case of Options or SARs, exercisable, upon the Change of Control;
provided that any Performance-Based Stock award that shall become fully vested
pursuant to this Section 17(d) shall vest at the greater of (i) the target level
determined under the Award Agreement or (ii) the amount determined immediately
prior to such consummation of the Change of Control as though that were the end
of the performance period.

2. Except as amended above, the Plan shall remain unchanged in all other
respects.

*         *        *

This Amendment Number 2 to the Plan was duly adopted and approved by the Board
of Directors of the Corporation on April 26, 2007.

